Vanderburgh, J.
The action was for work and labor performed by plaintiff, who is a minor. The answer takes issue upon the value thereof, and alleges payment to the plaintiff of the sum of $8.50, which defendant claims to be their full' value. The only question of fact litigated was the reasonable value of the services. It does not appear that the services were contracted for by the father, or that he made any claim to the money due for them, though he was present and gave evidence at the trial, and of course knew that the services had been rendered, and that his son had received part-payment. The evidence, which was not disputed, also tended to show that plaintiff had worked for wages in that neigborhood four years; and the defendant, who dealt with the son directly, raised no issue in his answer in respect to plaintiff’s right to recover what the services were reasonably worth. If the question had been raised by the pleadings, it would have been for the jury to determine whether the father had not waived his claim, under the circumstances. We hardly think the defendant would have been willing to concede that the plaintiff’s father could have recovered from him the amount which he had already paid the son. Atkins v. Sherbino, 58 Vt. 248, 252; Whiting v. Earle, 3 Pick. 201, (15 Am. Dec. 207;) Armstrong v. McDonald, 10 Barb. 300; *394O’Neil v. Chicago, etc., By. Co., 88 Minn. 489, (24 N W. Rep. 192.)
Judgment of the district court reversed, and that of the justice affirmed.